PER CURIAM:
Howell W. Woltz, a federal prisoner, appeals the district court’s orders accepting in part the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition, and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Woltz v. United States, No. 5:09-cv-00209, 2010 WL 3852314 (S.D. W. Va. Sept. 30, 2010) & 2010 WL 4116729 (Oct. 14, 2010). Further, we deny Woltz’s motion for bail pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.